 Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 1 of 38 PageID #: 1




Michael Grinblat (4159752)
Law Offices of Michael Grinblat
817 Broadway, Fourth Floor
New York, NY 10003
Tel: (347) 796-0712
Fax: (212) 202-5130
Email: michael.grinblatesq@gmail.com
Attorney for the Plaintiff


                     IN THE UNITED STATES DISTRICT COURT
                IN AND FOR THE EASTERN DISTRICT OF NEW YORK

SEMYON GRINBLAT, individually and                              COMPLAINT
on behalf of all others similarly situated,

                                    Plaintiff,

                  -against-                               CASE NO.: 19-cv-7017

86-02 MEAT & PRODUCE INC., 86-02
NORTHERN LLC, JOHN DOE 1-X,
persons yet unknown, Limited Liability
Companies, Partnerships, Corporations 1-                      JURY DEMANDED
X, entities yet unknown,

                                 Defendants.


                                     CIVIL COMPLAINT


       The Plaintiff, SEMYON GRINBLAT, as and for his complaint against the Defendants,

respectfully brings before the Court the below allegations.


                      STATEMENT OF THE PLAINTIFF’S CLAIMS


   1. This is an action under Title III of the Americans with Disabilities Act of 1990 (the

       “ADA”) to enjoin unlawful discrimination based on disability. The Plaintiff, SEMYON

       GRINBLAT, was discriminated against on the basis of disability and denied full and

       equal enjoyment of the goods, services, facilities, privileges, advantages, or

                                                 1
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 2 of 38 PageID #: 2




    accommodations of the place of public accommodation owned, leased, controlled,

    managed, or operated, by the Defendants, 86-02 MEAT & PRODUCE INC., 86-02

    NORTHERN LLC, JOHN DOE 1-X, persons yet unknown, Limited Liability

    Companies, Partnerships, Corporations 1-X, entities yet unknown.

 2. The Plaintiff files this action for himself, and those similarly situated, complaining of the

    violations of Title III of the ADA. This action is brought under the ADA, 42 U.S.C.

    §12182, §12183 and §12188(a) – incorporating by reference the remedies and procedures

    found in 42 U.S.C. 2000a-3, §204 of the Civil Rights Act of 1964 – the ADA’s

    Accessibility Guidelines, 28 CFR Part 36, subpart D, the 2004 ADA Accessibility

    Guidelines (“ADAAG”) at 36 CFR Part 1191, appendices B and D, 2010 ADA Standards

    for Accessible Design (hereinafter “2010 Standards”), the Building Code of the State of

    New York, as well as New York State Civil Rights Law §40-c and §40-d, New York

    State Human Rights Law §296 and New York City Human Rights Laws [Administrative

    Code] §8-107.

 3. The Plaintiff seeks compensatory, statutory and punitive damages, including, but not

    limited to, damages for personal injuries, pain of body and mind, declaratory and

    injunctive reliefs, attorney’s fees, expert fees and costs against the Defendants, as well as

    such other relief as the Court deems to be just and proper.



                             JURISDICTION AND VENUE

 4. This Court has jurisdiction over this action pursuant to 28 U.S.C. §451, §1331, §1337,

    §1343, §2201, §2202 and 42 U.S.C.A. §12181, et seq., as it involves federal questions

    regarding the deprivation of the Plaintiff’s rights under the ADA.



                                              2
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 3 of 38 PageID #: 3




 5. This Court has supplemental jurisdiction over the Plaintiff’s allegations arising from the

    Defendants’ state law violations pursuant to 28 U.S.C. §1367(a).

 6. Venue is proper in this district pursuant to 28 U.S.C. §1391(b), because all events, or

    omissions, giving rise to this action, and alleged herein, occurred in this district. Venue is

    also proper in this district, because the Defendants’ property, a public accommodation,

    which is the subject of this action, is located in, and does business within, this judicial

    district.


                                         PARTIES

 7. The Plaintiff, SEMYON GRINBLAT, is, and has been at all times material hereto, a

    resident of Monmouth County, New Jersey.

 8. The Plaintiff is disabled and is expressly authorized under §308 of the ADA, 42 U.S.C.

    §12188(a) – incorporating by reference the remedies and procedures found in 42 U.S.C.

    2000a-3, §204 of the Civil Rights Act of 1964 – to bring this action.

 9. The Defendants, 86-02 MEAT & PRODUCE INC., and/or 86-02 NORTHERN LLC,

    own, and/or lease, and/or have control over, and/or manage, and/or maintain, and/or

    designed, and/or built, and/or constructed, and/or altered, and/or operate, and at all

    relevant times operated, the store, and/or the supermarket, “Key Food” and the parking

    lot adjacent to it, which is provided for the use of the store’s customers.

 10. The aforementioned store, Key Food, and the adjacent parking lot are the subjects of this

    lawsuit and are located at 86-02 Northern Boulevard, Jackson Heights, NY 11372,

    hereinafter referred to as the “Subject Facility”.

 11. Upon information and belief, the Defendant, 86-02 MEAT & PRODUCE INC., owns,

    and/or leases, and/or manages, and/or has control over, and/or designed, and/or built,


                                              3
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 4 of 38 PageID #: 4




    and/or constructed, and/or altered, and/or operates, and at all relevant times operated, the

    store under the name Key Food.

 12. Upon information and belief, the Defendant, 86-02 MEAT & PRODUCE INC., owns,

    and/or leases, and/or manages, and/or maintains, and/or has control over, and/or

    designed, and/or marked, and/or placed signs on, and/or built, and/or constructed, and/or

    altered, and/or operates, and at all relevant times operated, the parking lot, adjacent to the

    store and/or supermarket, Key Food, which is provided for the use of its customers.

 13. The Defendant, 86-02 MEAT & PRODUCE INC., is an American for-profit corporation,

    organized under the laws of New York.

 14. The Defendant, 86-02 MEAT & PRODUCE INC., is licensed to conduct business

    activities in New York State with the New York Department of State.

 15. Neither the name, nor address, of a registered agent of the Defendant, 86-02 MEAT &

    PRODUCE INC., are provided on the New York Department of State’s website, which

    shows that the New York Department of State will mail process, if accepted on behalf of

    the entity, to the following address: 86-02 Meat & Produce Inc., 86-02 Northern Blvd.,

    Queens, NY 11372.

 16. Upon information and belief, the Defendant, 86-02 NORTHERN LLC, at all relevant

    times was, and currently is, either an owner, landlord, lessor, lessee, and/or operator of

    the commercial real estate lot in Queens County, on which the Subject Facility is located,

    and of the building, in which it operates.

 17. Upon information and belief, the Defendant, 86-02 NORTHERN LLC, is a landlord and

    leases its building and land, on which the parking lot of the Subject Facility is located, to

    the Defendant, 86-02 MEAT & PRODUCE INC.



                                                 4
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 5 of 38 PageID #: 5




 18. Upon information and belief, the Defendant, 86-02 NORTHERN LLC, owns, and/or

    leases, and/or manages, and/or maintains, and/or has control over, and/or designed,

    and/or marked, and/or placed signs on, and/or built, and/or constructed, and/or altered,

    and/or operates, and at all relevant times operated, the parking lot, adjacent to the store,

    and/or the supermarket, Key Food, which is provided for the use of the store’s customers.

 19. The Defendant, 86-02 NORTHERN LLC, is an American for-profit corporation,

    organized under the laws of New York.

 20. The Defendant, 86-02 NORTHERN LLC, is licensed to conduct business activities in

    New York State with the New York Department of State.

 21. Neither the name, nor address, of a registered agent of the Defendant, 86-02

    NORTHERN LLC, are provided on the New York Department of State’s website, which

    shows that the New York Department of State will mail process, if accepted on behalf of

    the entity, to the following address: Richard Grobman, 474 Fulton Avenue, Hempstead,

    NY 11550.

 22. New York State law requires each corporation to have a designated registered agent, on

    whom service of process may be made. Under the New York Business Corporation Law,

    a “designating corporation is required to deliver to the department of state a certificate of

    amendment or change providing for the designation by the corporation of a new address

    and upon its failure to file such certificate, its authority to do business in this state should

    be suspended.” BSC §306-A(a)(4). “Upon the failure of the designating corporation to

    file a certificate of amendment or change providing for the designation by the corporation

    of the new address after the filing of a certificate of resignation for receipt of process with

    the secretary of state, its authority to do business in this state shall be suspended… .”



                                               5
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 6 of 38 PageID #: 6




    BSC §306-A(b) “In any case in which a corporation suspended pursuant to this section

    would be subject to the personal or other jurisdiction of the courts of this state …, process

    against such corporation may be served upon the secretary of state as its agent pursuant to

    this section. Such process may issue in any court in this state having jurisdiction of the

    subject matter.” BSC §306-A(e)(1).

 23. As the Defendants, 86-02 MEAT & PRODUCE INC. and 86-02 NORTHERN LLC,

    provided neither the names, nor addresses of their registered agents to the New York

    Department of State, their authority to do business in New York State is suspended

    pursuant to BSC §306-A. Nevertheless, service of process on them is effective, because

    the Defendants are served upon the Secretary of State. BSC §306-A(e)(2).

 24. The Defendants, 86-02 MEAT & PRODUCE INC. and/or 86-02 NORTHERN LLC,

    operate the Subject Facility, which is a store, and/or a sales establishment.

 25. The Subject Facility is a public accommodation within the meaning of Title III of the

    ADA, 42 U.S.C. §12181(7)(E) and 28 CFR §36.104 Place of public accommodation (5),

    New York State Human Rights Law §292(9) and New York City Human Rights Law,

    Admin. Code of the City of New York, §8-107(4).

 26. Defendants JOHN DOE 1-X and Limited Liability Companies, Partnerships and

    Corporations 1-X are persons or entities yet unknown, but who or which might share

    liability as owners or tenants of the Subject Facility. At all relevant times they might have

    been, and currently might be, either owners, lessors, or operators of the commercial real

    estate lot in Queens County, on which the Subject Facility is located, and of the building

    in which it operates. Either one or several of them might be a landlord and lease its/their




                                              6
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 7 of 38 PageID #: 7




    building and land, on which the parking lot of the Subject Facility is located, to the

    Defendants, 86-02 MEAT & PRODUCE INC. and/or 86-02 NORTHERN LLC.

 27. The Plaintiff reserves the right to amend this Complaint to add such persons or entities as

    Defendants when discovered during the course of this action.

 28. Either one, or all, of the Defendants, jointly, or severally, simultaneously, or at different

    times, at all relevant times, was an owner, and/or landlord, and/or lessor, and/or lessee,

    and/or tenant, of the commercial lot in Queens County, on which the Subject Facility is

    located, who jointly, or severally, owned, and/or leased, and/or managed, and/or had

    control over, and/or designed, and/or constructed, and/or built, and/or altered, and/or

    modified, and/or painted, and/or marked, and/or placed signs on, and/or operated, and/or

    maintained, the parking lot adjacent to the store and/or the supermarket, Key Food, which

    is provided for the purpose of enabling customers of the store to park and shop at the

    Subject Facility.

 29. Either one of the Defendants, or all of them, jointly or severally, simultaneously, or at

    different times, at all relevant times, was an owner, and/or landlord, and/or lessor, and/or

    lessee, and/or tenant, and/or managed, and/or had control over, and/or operated, and/or

    designed, and/or constructed, and/or built, and/or painted, and/or marked, and/or placed

    signs on, and/or maintained, and/or altered the building, and/or the supermarket, and/or

    the store, and/or the sales establishment, Key Food, which is part of the Subject Facility.

 30. The Defendants are jointly and severally liable for the design, construction, maintenance,

    management, control, alteration and/or operation of the parking lot, which is part of the

    Subject Facility.




                                              7
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 8 of 38 PageID #: 8




 31. The Defendants are jointly and severally liable for the design, construction, maintenance,

    management, control, alteration and/or operation of the store, Key Food, which is part of

    the Subject Facility.


                                      CLASS ACTION

 32. The Plaintiff brings this suit for declaratory and injunctive reliefs and as a class action,

    pursuant to F.R.C.P. 23, on behalf of all those similarly situated who, as persons who

    must use wheelchairs by reason of various disabilities, and who use or desire to use the

    services and accommodations offered to the public by the Defendants, are protected by,

    and are beneficiaries of, the ADA, the New York State Civil Rights Laws, the New York

    State Human Rights Laws and the New York City Human Rights Laws.

 33. The Plaintiff, complaining for himself, and all other similarly situated disabled

    individuals in the City and State of New York, hereby alleges the following:

        a. The class is so numerous that joinder of all members, whether otherwise required

            or permitted, is impracticable;

        b. There are questions of law, or fact, common to the class, which predominate over

            any questions affecting only individual members;

        c. The claims or defenses of the representative party are typical of the claims, or

            defenses, of the class;

        d. The representative party will fairly and adequately protect the interests of the

            class; and

        e. A class action is superior to other available methods for the fair and efficient

            adjudication of the controversy.




                                               8
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 9 of 38 PageID #: 9




 34. The claims of the Plaintiff are typical of those of the class. The class, similarly to the

    Plaintiff, was also not able to have access to the Subject Facility because of the

    architectural barriers.

 35. The Plaintiff will fairly and adequately represent and protect the interests of the members

    of the class, because, in accordance with Fed. R. Civ. P. 23(g), he has retained, and is

    represented by, an experienced counsel, who has done the work in identifying and

    investigating potential claims in the action, who knows the applicable law, who may

    commit resources to representing the class, who would represent the Plaintiff in complex

    class action litigation, and because the Plaintiff has no interests antagonistic to the

    members of the class.

 36. A class action may be maintained under Fed. R. Civ. P. 23(a), which is satisfied, as

    prosecuting separate actions by, or against, individual class members would create a risk

    of adjudications with respect to them that, as a practical matter, would be dispositive of

    the interests of the other members, not parties to the individual adjudications, or would

    substantially impair, or impede, their ability to protect their interests. That risk includes,

    but is not limited to, the Defendants removing the architectural barriers without either

    compensating members of the class, or paying them compensatory, and/or statutory,

    and/or punitive damages, for discrimination, discomfort, personal injuries, pain of body

    and mind, emotional distress, inconvenience and humiliation, which the class members

    have suffered as a result of the Defendants’ actions, which violated the ADA, the New

    York State Civil Rights Laws, the New York State Human Rights Laws and the New

    York City Human Rights Laws.




                                              9
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 10 of 38 PageID #: 10




  37. Class certification of the claims is appropriate pursuant to Fed. R. Civ. P. 23(b)(2),

     because the Defendants had acted, or refused to act, on grounds that apply generally to

     the class, so that final injunctive relief, or corresponding declaratory relief, is appropriate

     respecting the class as a whole.

  38. Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3), because

     questions of law, or fact, common to class members, clearly predominate over any

     questions affecting only individual class members, and because a class action is superior

     to other available methods for the fair and efficient adjudication of this litigation.

  39. Judicial economy will be served by maintenance of this lawsuit as a class action in that it

     is likely to avoid the burden that would be otherwise placed upon the judicial system by

     the filing of numerous similar suits by people who use wheelchairs in the Eastern District

     of New York.

  40. Clarity, consistency and uniformity in law will also be preserved, as maintenance of this

     lawsuit as a class action will likely eliminate the possibility of inconsistent verdicts,

     which may be issued, if plaintiffs were to initiate individual lawsuits against the

     Defendants.

  41. References to the Plaintiff shall be deemed to include the named Plaintiff and each

     member of the class, unless otherwise indicated.



                                  STATUTORY SCHEME

  42. On July 26, 1990, United States Congress enacted the ADA, establishing important civil

     rights for individuals with disabilities, including the right to full and equal enjoyment of

     goods, services, facilities, privileges and access to places of public accommodation.



                                               10
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 11 of 38 PageID #: 11




  43. Congress made the following findings:

                    a. Some 43,000,000 Americans have one or more physical
                       or mental disabilities, and this number is increasing as
                       the population as a whole is growing older;
                    b. Historically, society has tended to isolate and segregate
                       individuals with disabilities, and, despite some
                       improvements, such forms of discrimination against
                       individuals with disabilities continue to be a serious and
                       pervasive social problem;
                    c. Discrimination against individuals with disabilities
                       persists in such critical areas as employment, housing,
                       public accommodation, education, transportation,
                       communication, recreation, institutionalization, health
                       services, voting and access to public services;
                    d. Individuals with disabilities continually encounter
                       various forms of discrimination, including outright
                       intentional exclusion, the discriminatory effects of
                       architectural, transportation, and communication
                       barriers, overprotective rules and policies, failure to
                       make modifications to existing facilities and practices,
                       exclusionary qualification standards and criteria,
                       segregation, and regulation to lesser services, programs,
                       activities, benefits, jobs or other opportunities; and
                    e. The continuing existence of unfair and unnecessary
                       discrimination and prejudice denies people with
                       disabilities the opportunity to compete on an equal basis
                       and to pursue those opportunities for which our free
                       society is justifiably famous, and costs the United
                       States billions of dollars in unnecessary expenses
                       resulting from dependency and non-productivity.


     42 U.S.C. §12101(a)(1)-(3), (5) and (8)

  44. Furthermore, Congress also explicitly stated that the ADA had to:

                    a. Provide a clear and comprehensive national mandate
                       for the elimination of discrimination against individuals
                       with disabilities;
                    b. Provide clear, strong, consistent, enforceable standards
                       addressing discrimination against individuals with
                       disabilities; and
                    c. Invoke the sweep of congressional authority, including
                       the power to enforce the fourteenth amendment and to
                       regulate commerce, in order to address the major areas

                                               11
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 12 of 38 PageID #: 12




                        of discrimination faced day-to-day by people with
                        disabilities.


     42 U.S.C. §12101(b)(1)(2) and (4)

  45. Furthermore, pursuant to 42 U.S.C. §12182 and 28 CFR §36.201(a), the congressional

     intent was to ensure that no place of public accommodation may discriminate against an

     individual on the basis of such individual’s disability, with regard to the full and equal

     enjoyment of the goods, services, facilities, privileges, advantages, or accommodations at

     that place of public accommodation.

  46. Congress provided commercial businesses at least 18 months from enactment to make

     their facilities compliant with the regulations in the ADA. The effective date of Title III

     of the ADA was January 26, 1992, or January 26, 1993, if defendant has ten (10), or

     fewer, employees and gross receipts of $500,000, or less. 42 U.S.C. §12183; 28 CFR

     §36.508(a).

  47. The 2000 United States census indicates that in the civilian non-institutionalized

     population more than 49.7 million people in the United States have a disability. The

     census also indicates that more than 1.39 million New Yorkers have a mobility disability.

  48. The ADA, the New York State Civil Rights Laws, the New York State Human Rights

     Laws and the New York City Human Rights Laws recognize individuals with disabilities

     as a protected class. 42 U.S.C. §12182(a)

  49. It is unlawful for a private entity, which owns, leases, leases to, or operates a place of

     public accommodation, to discriminate against an individual with a disability. 42 U.S.C.

     §12182(b)(1)(A), 28 CFR §36.201(a) and (b)




                                             12
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 13 of 38 PageID #: 13




  50. Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department of

     Justice, Office of the Attorney General, promulgated Federal Regulations to implement

     the requirements of the ADA, known as the ADAAG, 28 CFR §36, under which it may

     obtain civil penalties of up to $110,000 for the first violation and $150,000 for any

     subsequent violation.

  51. The landlord, who owns the building that houses a place of public accommodation and

     the tenant, who owns, or operates the place of public accommodation, have a non-

     delegable duty to comply with the ADA, the New York State Civil Rights Laws, the New

     York State Human Rights Laws and the New York City Human Rights Laws. 28 CFR

     §36.201(a) and (b)

  52. The Subject Facility affects interstate commerce within the meaning of the ADA. 42

     U.S.C. §12181(7)(E) and 28 CFR §36.104 Place of public accommodation (5).

  53. Regardless of any contractual provisions stating otherwise, the landlord and owner of the

     property, which houses the public accommodation, cannot escape liability for the tenant’s

     failure to comply with the ADA, the New York State Civil Rights Laws, the New York

     State Human Rights Laws and the New York City Human Rights Laws. 28 CFR §36.201.

  54. Discriminatory intent is not required to establish liability under the ADA, the New York

     State Civil Rights Laws, the New York State Human Rights Laws and the New York City

     Human Rights Laws.

  55. One type of disability discrimination is the failure of an owner, or an operator, of a public

     accommodation to remove those architectural barriers, removal of which is readily

     achievable.

                     A public accommodation shall remove architectural
                     barriers in existing facilities, including communication

                                               13
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 14 of 38 PageID #: 14




                     barriers that are structural in nature, where such removal is
                     readily achievable, i.e., easily accomplishable and able to
                     be carried out without much difficulty or expense.

     28 CFR §36.304

  56. If an individual with a disability is dissuaded from entering, or receiving services of a

     place of public accommodation, because of the existence of an architectural barrier, the

     landlord and tenant will be guilty of discrimination on the basis of disability.

  57. The Defendants must remove all barriers, removal of which is readily achievable, that

     deny an individual with a disability the opportunity to participate in, or benefit from,

     services, or accommodations, on the basis of their disability. 28 CFR §36.304

  58. Removal of the architectural barriers is readily achievable by the Defendants.

  59. The Plaintiff is informed and believes, and therefore alleges, that the Subject Facility has

     begun operations, and/or undergone substantial remodeling, repairs and/or alterations,

     since January 26, 1990, and/or has sufficient income to make readily achievable

     accessibility modifications.



            FACTUAL ALLEGATIONS AND FIRST CAUSE OF ACTION

                                    Violations of the ADA

  60. The Plaintiff, who was born in 1949, is an elderly man aged beyond his 70 years. He

     suffers from debilitating diseases and was diagnosed with a neurological condition, which

     affects his walking. The Plaintiff’s treating neurologist determined that he has gait

     dysfunction, the causes of which include peripheral neuropathy due to diabetes mellitus,

     chronic right basilar ganglia lacunar infarct and cerebellar ataxia. The Plaintiff’s treating

     neurologist also determined that he has essential tremor. Furthermore, the Plaintiff has



                                              14
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 15 of 38 PageID #: 15




     decreased vision due to glaucoma and is blind in the right eye. The Plaintiff’s gait is

     unsteady and he falls when he walks short distances. His treating neurologist prescribed

     him a wheelchair and a handicapped parking placard. The Plaintiff obtained the

     wheelchair and uses it regularly. The New Jersey Motor Vehicle Commission issued him

     a disabled person parking placard together with a handicapped identification card. The

     handicapped placard can be used in any car, in which the Plaintiff is travelling. The

     Plaintiff relies on his wheelchair and parks appropriately in handicapped accessible

     parking spaces. He also needs appropriate and statutorily mandated space next to that car,

     so that he may transfer from the car to the wheelchair. The Plaintiff is disabled under the

     statute, which in pertinent part states that

                     Disability means, with respect to an individual, a physical
                     or mental impairment that substantially limits one or more
                     of the major life activities of such individual… . The phrase
                     major life activities means functions such as caring for
                     one’s self, performing manual tasks, walking, seeing,
                     hearing, speaking, breathing, learning and working.

     28 CFR §36.104


  61. The Plaintiff’s adult son visits the Plaintiff, manages his care and takes him to places the

     Plaintiff wants to visit, including stores, supermarkets, pharmacies, restaurants, parks,

     doctors and medical facilities in New Jersey, where he currently resides, and New York,

     where he previously resided for decades and where his son and friends still reside.


  62. The parking lot of the Subject Facility, adjacent to Key Food, and operated by the

     Defendants, exists for the exclusive use by customers of Key Food.




                                               15
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 16 of 38 PageID #: 16




  63. Either one, or all, of the Defendants, attached to the wall of supermarket Key Food, next

     to which the parking lot of that supermarket is located, the sign, which contains the

     following text: “Key Food Fresh PARKING FOR CUSTOMER ONLY” [sic].

  64. There are more than five parking spaces in the parking lot of the Subject Facility.

  65. One of the parking spaces in the Subject Facility’s parking lot is designated as a

     handicapped parking space by the blue marking lines on the pavement, as well as by the

     handicapped symbol painted on the ground.

  66. In August 2019, the Plaintiff came to the Defendants’ Subject Facility by car with his

     son.

  67. The Plaintiff and his son came to the Subject Facility by car and parked in the

     handicapped parking space in its parking lot.

  68. When the Plaintiff was transferring from the car to the wheelchair, he barely avoided

     falling on the cracked, damaged and uneven ground surface next to the designated

     handicapped parking space.

  69. Because there is no required access aisle next to the designated handicapped parking

     space, the Plaintiff had to transfer to the wheelchair in traffic, while cars were entering

     and exiting the busy parking lot, endangering his safety.

  70. On the way to the supermarket Key Food, the Plaintiff tried to rotate the wheels of the

     wheelchair in order to ascend the ramp leading to the supermarket’s entrance door. He

     was not able to do so, because the ramp is too steep. Consequently, the Plaintiff had to

     rely on his son’s assistance to push him up the ramp.

  71. On the way out of the supermarket Key Food, the Plaintiff was not able to descend down

     the steep ramp, which leads to the street from the supermarket’s exit door. The Plaintiff



                                              16
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 17 of 38 PageID #: 17




     was not able to control his wheelchair by holding its wheels and had to rely on his son’s

     assistance to help him descend the ramp.

  72. When the Plaintiff was transferring from the wheelchair to the car, he barely avoided

     falling on the cracked, damaged and uneven surface of the parking lot.

  73. The Subject Facility’s parking lot was either designed by people, who did not have the

     Plaintiff and his needs, and needs of others similarly situated, in mind, to accommodate

     him and facilitate his access to the Subject Facility, or worse.

  74. Frustrated, disappointed and humiliated, the Plaintiff left the Subject Facility’s parking

     lot.

  75. The Subject Facility is located not far from the Plaintiff’s son’s home, in Jackson

     Heights, Queens. The Plaintiff enjoys visiting that neighborhood and comes there often.


  76. The Defendants’ Subject Facility is conveniently located and the Plaintiff intends to visit

     it, purchase items offered for sale in it and enjoy its services, as soon as the architectural

     barriers are removed.

  77. The Plaintiff has difficulties gaining access to the Subject Facility, because of the

     unlawful architectural barriers, and therefore suffered an injury in fact.

  78. Since at least August 2019, the Defendants have engaged in unlawful practices in

     violation of the ADA, the New York State Civil Laws, the New York State Human

     Rights Laws and the New York City Human Rights Laws.

  79. The Plaintiff has difficulties visiting the Defendants’ Subject Facility, continues to be

     discriminated against due to the architectural barriers, which remain at the Subject

     Facility, all in violation of the ADA, the New York State Civil Rights Laws, and the New

     York State and the New York City Human Rights Laws.


                                              17
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 18 of 38 PageID #: 18




  80. The barriers to access the Subject Facility have effectively denied the Plaintiff ability to

     visit the property and have caused him personal injuries, including, but not limited to,

     pain of body and mind, emotional distress, embarrassment, humiliation and frustration.

  81. Because the Subject Facility is a public accommodation, the Defendants are responsible

     for complying with the ADA. 28 CFR §36.304.

  82. The numerous architectural barriers to access the Subject Facility have endangered the

     Plaintiff’s safety.

  83. The Defendants’ Subject Facility violates 42 U.S.C. §12181, §12182, §12183, §12204 of

     the ADA, 28 CFR §36.302 and §36.304.

  84. The Department of Justice (“DOJ”) published revised regulations for Title III of the ADA

     in the Federal Register on September 15, 2010. “These regulations adopted revised,

     enforceable accessibility standards called the 2010 ADA Standards for Accessible

     Design, ‘2010 Standards’”. (See, 2010 Standards, Overview) These standards “set

     minimum requirements – both scoping and technical – for newly designed and

     constructed, or altered … public accommodation, and commercial facilities to be readily

     accessible to and usable by individuals with disabilities.” Id. The DOJ provided that

     document in one publication and it includes the 2010 Standards for public

     accommodation and commercial facilities, which consist of the Title III regulations at 28

     CFR Part 36, subpart D, and the 2004 ADAAG at 36 CFR Part 1191, appendices B and

     D.

  85. The Defendants are discriminating against the Plaintiff, and others similarly situated,

     because at their Subject Facility they are denying him access to, as well as full and equal

     enjoyment     of,     the   goods,   services,   facilities,   privileges,   advantages   and/or



                                                18
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 19 of 38 PageID #: 19




     accommodations of the building, and its parking lot, by means of the architectural

     barriers, the existence of which is in violation of the ADA, including, but not limited to,

     those listed below.

  86. “Identification. Parking space identification signs shall include the International

     Symbol of Accessibility complying with 703.7.2.1. Signs identifying van parking spaces

     shall contain the designation “van accessible.” Signs shall be 60 inches (1525 mm)

     minimum above the finish floor or ground surface measured to the bottom of the sign.”

     2010 Standards §502.6.

  87. There is no sign containing the designation “van accessible” in the Subject Facility’s

     parking lot.

  88. There is no sign, located above the finish floor, or ground surface, identifying the

     handicapped parking space in the Subject Facility’s parking lot.

  89. “Van Parking Spaces. For every six or fraction of six parking spaces required by 208.2

     to comply with 502, at least one shall be a van parking space complying with 502.” 2010

     Standards §208.2.4.

  90. The Defendants failed to identify a handicapped parking space for a van in the Subject

     Facility’s parking lot.

  91. The Defendants failed to designate a handicapped parking space for a van in the Subject

     Facility’s parking lot.

  92. “Vehicle Spaces. Car parking spaces shall be 96 inches (2440 mm) wide minimum and

     van parking spaces shall be 132 inches (3350 mm) wide minimum, shall be marked to

     define the width, and shall have an adjacent access aisle complying with 502.3.

     EXCEPTION: Van parking spaces shall be permitted to be 96 inches (2440 mm) wide



                                             19
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 20 of 38 PageID #: 20




     minimum where the access aisle is 96 inches (2440 mm) wide minimum.” 2010

     Standards §502.2.

  93. The designated handicapped parking space at the Subject Facility is 104 inches wide.

  94. There is no handicapped parking space at the Subject Facility’s parking lot, which

     complies with the width requirements for a van handicapped parking space.

  95. There is no handicapped van parking space in the parking lot of the Defendants’ Subject

     Facility.

  96. “Floor or Ground Surfaces. Access aisles are required to be nearly level in all

     directions to provide a surface for wheelchair transfer to and from vehicles. The

     exception allows sufficient slope for drainage. Built-up curb ramps are not permitted to

     project into access aisles and parking spaces because they would create slopes greater

     than 1:48.” 2010 Standards §Advisory 502.4.

  97. “Width. Access aisles serving car and van parking spaces shall be 60 inches (1525 mm)

     wide minimum.” 2010 Standards §502.3.1.

  98. “Length. Access aisles shall extend the full length of the parking spaces they serve.”

     2010 Standards §502.3.2.

  99. “Marking. Access aisles shall be marked so as to discourage parking in them.” 2010

     Standards §502.3.3.

  100.       “Advisory 502.3.3 Marking. The method and color of marking are not specified

     by these requirements but may be addressed by State or local laws or regulations.

     Because these requirements permit the van access aisle to be as wide as a parking space,

     it is important that the aisle be clearly marked.” 2010 Standards Advisory §502.3.3.

  101.       There is no access aisle at the Defendants’ Subject Facility.



                                              20
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 21 of 38 PageID #: 21




  102.      “Floor or Ground Surfaces. Parking spaces and access aisles serving them shall

     comply with 302. Access aisles shall be at the same level as the parking spaces they

     serve. Changes in level are not permitted. EXCEPTION: Slopes not steeper than 1:48

     shall be permitted.” 2010 Standards §502.4.

  103.      Thus, maximum permissible slopes of handicapped parking spaces and access

     aisles serving them must not be steeper than 2.08%. 2010 Standards §502.4.

  104.      The Defendants grossly violated §502.4 of 2010 Standards.

  105.      The designated handicapped parking space has a slope of 5.4%, which is

     equivalent to 1:18.52.

  106.      The designated handicapped parking space has a cross slope of 7%, which is

     equivalent to 1:14.29.

  107.      “General. Floor and ground surfaces shall be stable, firm, and slip resistant and

     shall comply with 302.” 2010 Standards §302.1.

  108.         In the Subject Facility’s parking lot, the ground surface of the designated

     handicapped parking space is cracked, damaged and uneven.

  109.         “General. Ramps on accessible routes shall comply with 405.” 2010 Standards

     §405.1.

  110.      “Slope. Ramp runs shall have a running slope not steeper than 1:12.”

     “EXCEPTION: In existing sites, buildings, and facilities, ramps shall be permitted to

     have running slopes steeper than 1:12 complying with Table 405.2 where such slopes are

     necessary due to space limitations.” 2010 Standards §405.2.




                                            21
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 22 of 38 PageID #: 22




  111.       A slope “steeper than 1:12 but not steeper than 1:10” must not have a maximum

     rise greater than 6 inches (150 mm). 2010 Standards Table §405.2. Maximum Ramp

     Slope and Rise for Existing Sites, Buildings, and Facilities.

  112.       A slope “steeper than 1:10 but not steeper than 1:8” must not have a maximum

     rise greater than 3 inches (75 mm). 2010 Standards Table §405.2. Maximum Ramp Slope

     and Rise for Existing Sites, Buildings, and Facilities.

  113.       “A slope steeper than 1:8 is prohibited.” 2010 Standards Table §405.2. Maximum

     Ramp Slope and Rise for Existing Sites, Buildings, and Facilities.

  114.       The ramp at the Subject Facility, leading from the street to the left, entrance door,

     has a running slope of 11.2%, which is equivalent to 1:8.93.

  115.       The ramp at the Subject Facility, leading from the street to the left, entrance door,

     has a rise of 7 inches.

  116.       The ramp at the Subject Facility, leading from the street to the right, exit door, has

     a running slope of 12.5%, which is equivalent to 1:8.

  117.       The ramp at the Subject Facility, leading from the street to the right, exit door, has

     a rise of 7 inches.

  118.       “Handrails. Ramp runs with a rise greater than 6 inches (150 mm) shall have

     handrails complying with 505.” 2010 Standards §405.8.

  119.       “Where Required. Handrails shall be provided on both sides of stairs and

     ramps.” 2010 Standards §505.2.

  120.       “Continuity. Handrails shall be continuous within the full length of each stair

     flight or ramp run. Inside handrails on switchback or dogleg stairs and ramps shall be

     continuous between flights or runs.” 2010 Standards §505.3.



                                              22
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 23 of 38 PageID #: 23




  121.       The ramp at the Subject Facility, leading from the street to the left, entrance door,

     does not have handrails.

  122.       The ramp at the Subject Facility, leading from the street to the right, exit door,

     does not have handrails.

  123.       “Edge Protection. Edge protection complying with 405.9.1 or 405.9.2 shall be

     provided on each side of ramp runs and at each side of ramp landings.” 2010 Standards

     §405.9.

  124.       The ramp at the Subject Facility, leading from the street to the left, entrance door,

     does not have edge protection.

  125.       The ramp at the Subject Facility, leading from the street to the right, exit door,

     does not have edge protection.

  126.       The only way to enter the Subject Facility is by using the ramp leading from the

     street to the left, entrance, door.

  127.       The only way to exit the Subject Facility is by using the ramp leading from the

     street to the right, exit, door.

  128.       The individual Plaintiff, and all others similarly situated, will continue to suffer

     discrimination and injury without the immediate relief provided by the ADA, as

     requested herein. In order to remedy this discriminatory situation, the Plaintiff requires an

     inspection of the Defendants’ Subject Facility in order to measure and photograph

     architectural barriers that are in violation of the ADA to determine all of the areas of non-

     compliance with the law.


  129.         The Defendants have failed to remove architectural barriers to accessibility to the

     Subject Facility in violation of 42 U.S.C. §12182(b)(2)(A)(iv).


                                               23
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 24 of 38 PageID #: 24




  130.      Upon information and belief, since 1992 the Defendants have altered the areas in

     their Subject Facility, which affect, or could affect, access to or usability of their place of

     public accommodation.

  131.      The Subject Facility has not been designed, constructed, altered, or maintained in

     compliance with the accessibility standards of Title III of the ADA.

  132.      The Defendants have violated their statutory obligation to ensure that their

     policies, practices and procedures address compliance with the 2010 Standards in that

     they did not make reasonable accommodations for the individual Plaintiff, and all others

     similarly situated, and also violated their obligation to remove architectural barriers in

     order to let disabled individuals enjoy goods and services provided by the public

     accommodation under their control, thus discriminating against them.

  133.      To date, the architectural barriers, the removal of which was, and is, readily

     achievable, and other violations of the ADA, still exist at the Subject Facility and have

     not been remedied, or altered, in such a way as to effectuate compliance with the

     provisions of the ADA.

  134.      Pursuant to the ADA, 42 U.S.C. §12101, §12182 and 28 CFR §36.304, the

     Defendants were required to make their Subject Facility accessible to persons with

     disabilities, and should have removed architectural barriers by January 26, 1992. To date,

     the Defendants have failed to comply with that mandate.

  135.      The Defendants’ failure to remove the barriers to access constitutes a pattern and

     practice of intentional disability discrimination and is subject to enforcement under 42

     U.S.C. §12188 and 28 CFR §503.




                                               24
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 25 of 38 PageID #: 25




  136.      It was not structurally impracticable for the Defendants to make the Subject

     Facility accessible.

  137.      Removal of all architectural barriers existing at the Subject Facility was, and is,

     readily achievable by the Defendants.

  138.      The    Defendants     may,    should    and   are   required    to   make   reasonable

     accommodations at the Subject Facility and their making them would be readily

     achievable.

  139.      Accommodations to the Plaintiff, and other persons similarly situated, and

     removal of architectural barriers at the Subject Facility by the Defendants, are readily

     achievable, would not impose an undue hardship on them and would not fundamentally

     alter the nature of their program, activity, or nature of the business.

  140.      The Plaintiff has a realistic, credible, existing and continuing threat of

     discrimination from the Defendants’ non-compliance with the ADA in connection with

     the Subject Facility.

  141.      The Defendants’ failure to make their Subject Facility accessible denied the

     Plaintiff and others, similarly situated, an equal opportunity to participate in, or to benefit

     from, services, or accommodations, on the basis of their disability.

  142.      The effect of the practices complained of has been to deprive the Plaintiff, and all

     other similarly situated individuals, of the full and equal enjoyment of the Subject

     Facility and to otherwise adversely affect his status as a member of the public interested

     in accessing the place of public accommodation owned, leased, leased to, constructed,

     maintained, managed and/or operated by the Defendants.




                                               25
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 26 of 38 PageID #: 26




  143.      The Defendants’ Subject Facility is not accessible to, or readily usable by,

     individuals with disabilities.

  144.      Pursuant to 42 U.S.C. §12188, this Court was vested with the authority to grant

     the Plaintiff injunctive relief, including an order to alter the Subject Facility, to make it

     accessible to, and useable by, the Plaintiff, and other similarly situated individuals with

     disabilities, to the extent required by the ADA, as well as close the Subject Facility until

     the required modifications are completed.

  145.      The Defendants’ flagrant disregard for the ADA, and the New York laws, which

     obligate them to make all readily achievable accommodations and modifications to

     remove architectural barriers to access and use of their Subject Facility is legally

     inexcusable. Allowing the Defendants to deleteriously detrimentally prolong their

     practices would encourage them to continue to blatantly disregard the ADA, the New

     York State Civil Laws, the New York State Human Rights Laws and the New York City

     Human Rights Laws, and discriminate against the Plaintiff, and other similarly situated

     individuals.

  146.      The inexcusability of the Defendants’ actions is exacerbated by the fact that over

     25 years have passed since the effective date of Title III of the ADA. During that time

     period they operated at a profit, should have accumulated sufficient funds to make

     alterations and had numerous opportunities to remove the architectural barriers and end

     discrimination, but intentionally chose not to do so. By intentionally not removing the

     architectural barriers, which barred the Plaintiff’s access, inconvenienced and

     embarrassed him, humiliated him and caused him personal injuries, including emotional

     distress to him, and others similarly situated, the Defendants gave a crystal-clear message



                                              26
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 27 of 38 PageID #: 27




     to disabled customers that their patronage is neither needed, desired, welcomed, or

     wanted.



                               SECOND CAUSE OF ACTION

                  Violations of the New York State Human Rights Laws

  147.       The Plaintiff re-alleges, and incorporates, by this reference, all the allegations set

     forth in this complaint, as if fully set forth herein.

  148.       The New York State Human Rights Law, in relevant part, provides the following:

                     It shall be an unlawful discriminatory practice for any
                     person, being the owner, lessee, proprietor, manager,
                     superintendent, agent or employee of any place of public
                     accommodation … because of the … disability … of any
                     person, directly or indirectly, to refuse, withhold from or
                     deny to such person any of the accommodations,
                     advantages, facilities or privileges thereof … to the effect
                     that any of the accommodations, advantages, facilities and
                     privileges of any such place shall be refused, withheld from
                     or denied to any person on account of … disability … .

             NYS Executive Law §296(2)(a)

  149.       The Defendants’ Subject Facility is a place of public accommodation, as defined

     in New York State Human Rights Law §292(9).

  150.       The Defendants have further violated the New York State Human Rights Law by

     being in violation of the rights provided under the ADA.

  151.       The Defendants are in violation of the New York State Human Rights Law by

     denying the Plaintiff, and others similarly situated, full and safe access to all of the

     benefits, accommodations and services of the Subject Facility.

  152.       The Defendants do not provide the Plaintiff, and others similarly situated, with

     equal opportunity to use their public accommodation.

                                                27
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 28 of 38 PageID #: 28




  153.      The Defendants have failed to make all readily achievable accommodations and

     modifications to remove barriers to access in violation of Executive Law §296(2)(c)(iii).

  154.      As a direct and proximate result of the Defendants’ unlawful discrimination,

     which is in violation of the Executive Law, the Plaintiff has suffered, and continues to

     suffer, personal injuries, which include emotional distress, including, but not limited to,

     humiliation, embarrassment, stress and anxiety.

  155.      The Defendants have not provided the Plaintiff, and others similarly situated, with

     evenhanded treatment in violation of New York State Human Rights Law §296.

  156.      The Defendants’ direct, or indirect, unequal treatment of the Plaintiff, and others

     similarly situated, was demonstrated when he was discriminated against.

  157.      The Defendants have, because of the Plaintiff’s disability, directly, or indirectly,

     refused, withheld from, or denied him the accommodations, advantages, facilities, or

     privileges of their public accommodation.

  158.      The Defendants have demonstrated that the patronage, or custom, of the Plaintiff,

     and other similarly situated individuals, is unwelcome, unwanted, undesirable,

     unacceptable and objectionable.

  159.      In violation of the New York State Human Rights Laws the Defendants and their

     agents discriminated against the Plaintiff.

  160.      As a direct and proximate result of the Defendants’ unlawful discrimination,

     which was, and is, in violation of the New York State Human Rights laws, the Plaintiff

     has suffered, and continues to suffer, personal injuries, such as mental anguish and

     emotional distress, including, but not limited to, depression, humiliation, stress,




                                              28
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 29 of 38 PageID #: 29




     embarrassment, anxiety, loss of self-esteem and self-confidence, together with emotional

     pain and suffering.

  161.       The Plaintiff requests compensatory damages from each Defendant in the amount

     of $1,000 under the New York State Human Rights Law, NY CLS Exec §297(9).



                                THIRD CAUSE OF ACTION

                    Violations of the New York State Civil Rights Laws

  162.       The Plaintiff re-alleges, and incorporates by this reference, all the allegations set

     forth in this complaint, as if fully set forth herein.

  163.       The Defendants have violated the Plaintiff’s civil rights on the basis of his

     disability.

  164.       Consequently, the Plaintiff is entitled to recover the penalty prescribed by Civil

     Rights Law §40-c and §40-d, in the amount of $500 for each violation from each

     Defendant.

  165.       Pursuant to the New York Civil Rights law, §40-d, the Defendants are guilty of a

     class A misdemeanor.

  166.       Notice of this action is being served upon the attorney general, as required by

     New York Civil Rights Law, §40-d, in accordance with the statute.



                               FOURTH CAUSE OF ACTION

                   Violations of the New York City Human Rights Laws

  167.       The Plaintiff re-alleges, and incorporates by this reference, all the allegations set

     forth in this complaint, as if fully set forth herein.



                                                29
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 30 of 38 PageID #: 30




  168.       The New York City Human Rights Law, in relevant part, provides the below.

                     It shall be an unlawful discriminatory practice for any
                     person who is the owner, franchisor, franchisee, lessor,
                     lessee, proprietor, manager, superintendent, agent or
                     employee of any place or provider of public
                     accommodation:
                             1. Because of any person’s actual or perceived …
                             disability …, directly or indirectly:
                                     (a) to refuse, withhold from or deny to such
                                     person the full and equal enjoyment, on
                                     equal terms and conditions, of any of the
                                     accommodations, advantages, services,
                                     facilities or privileges of the place or
                                     provider of public accommodation;

             NYC Admin. Code §8-107(4)


  169.       The Defendants have not reasonably accommodated the Plaintiff, and other

     disabled individuals, in violation of New York City’s Administrative Code §8-102(4),

     (16), (17), (18), §8-107(4) and §8-107(15).

  170.       In violation of the New York City Administrative Code, the Defendants have

     unlawfully discriminated against the Plaintiff and all others similarly situated.

  171.       Reasonable accommodations and modifications are necessary to enable the

     Plaintiff, and all others similarly situated, the ability to enjoy non-restricted access and

     use of the Defendants’ Subject Facility.

  172.       In violation of the New York City Administrative Code the owners, operators,

     lessees, proprietors, managers, agents and/or employees of the Defendants’ Subject

     Facility have, because of the actual, or perceived, disability of the Plaintiff directly, or

     indirectly, refused, withheld from, and denied him the accommodations, advantages,

     facilities, or privileges thereof.




                                                30
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 31 of 38 PageID #: 31




  173.       In violation of the New York City Administrative Code, on the basis of the

     Plaintiff’s disability, the Defendants have demonstrated that the patronage, or custom, of

     the Plaintiff, and all others similarly situated, is unwelcome, objectionable and not

     acceptable.

  174.       The Defendants are in violation of the New York City Human Rights Law by

     denying the Plaintiff full and safe access to all of the benefits, accommodations and

     services of the Subject Facility.

  175.       Pursuant to New York City Human Rights Law §8-502(c), notice of this action is

     being served upon the New York City Commission on Human Rights in accordance with

     the statute.

  176.       As a direct and proximate result of the Defendants’ disability discrimination, in

     violation of the New York City Human Rights Laws, the Plaintiff has suffered, and

     continues to suffer, personal injuries, including mental anguish and emotional distress,

     including, but not limited to, depression, humiliation, stress, embarrassment, anxiety, loss

     of self-esteem and self-confidence, emotional pain and suffering.

  177.       The Plaintiff requests compensatory damages in the amount of $1,000 from each

     Defendant under the New York City Human Rights Law, NYC Admin. Code §8-125.



                            ATTORNEY’S FEES AND COSTS

  178.       The Plaintiff had to retain the undersigned counsel for the filing and prosecution

     of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, including

     litigation expenses, and costs, including expert fees, paid by the Defendants, pursuant to

     the ADA, 28 CFR §36.505 and New York Executive Law §297(10). Furthermore,



                                             31
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 32 of 38 PageID #: 32




     pursuant to the New York City Human Rights Law, the Court may award the prevailing

     party reasonable attorney’s fees. Under that law’s definition “prevailing” includes a

     Plaintiff, whose commencement of litigation has acted as a catalyst to effect policy

     change on the part of the defendant. NYCHRL, in pertinent part, states the below.

                   In any civil action commenced pursuant to this section, the
                   Court, in its discretion, may award the prevailing party
                   reasonable attorney’s fees, expert fees and other costs. For
                   the purposes of this subdivision, the term “prevailing”
                   includes a Plaintiff whose commencement of litigation has
                   acted as a catalyst to effect policy change on the part of the
                   defendant, regardless of whether that change has been
                   implemented voluntarily, as a result of a settlement or as a
                   result of a judgment in such Plaintiff’s favor. The Court
                   shall apply the hourly rate charged by attorneys of similar
                   skill and experience litigating similar cases in New York
                   County when it chooses to factor the hourly rate into the
                   attorney’s fee award.

            NYC Admin. Code §8-502(g)



         COMPENSATORY AND STATUTORY MONETARY DAMAGES

  179.      The Plaintiff requests compensatory damages in the amount of $1,000 from each

     Defendant under the New York State Human Rights Law, NY CLS Exec §297(9) and the

     New York City Human Rights Law, NYC Admin. Code §8-125.

                   In calculating compensatory damages under the NYSHRL
                   and the NYCHRL, a Court in the Southern District of New
                   York just a few months ago found relevant the fact that
                   ‘[t]he New York City Human Rights Commission has
                   deemed awards of $1,000 to be sufficient in cases where
                   complainants did not establish any particular damage ‘other
                   than what a decent and reasonable individual would suffer
                   when faced with such ignorant behavior.’

     Shalto v. Bay of Bengal Kabob Corp., 2013 WL 867429, (quoting and adapting Kreisler,
     2012 WL 3961304, at *14)



                                            32
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 33 of 38 PageID #: 33




  180.      The Plaintiff requests statutory monetary damages in the sum of $500 from each

     Defendant to compensate him for their violation of New York Civil Rights Law §40-c

     and §40-d.

                    New York Civil Rights Law §40-c holds that any person
                    [emphasis added] who shall violate any of the provisions of
                    New York Civil Rights Law §40-d ‘shall for each and
                    every violation thereof be liable to a penalty of not less
                    than one hundred dollars nor more than five hundred
                    dollars, to be recovered by the person aggrieved thereby in
                    any Court of competent jurisdiction in the county in which
                    the defendant shall reside. … [T]his Court has the
                    authority to order Defendant to pay Plaintiff the $500 in
                    statutory damages contemplated by the New York Civil
                    Rights Law for the disability discrimination Plaintiff has
                    suffered… .


     Shalto v. Bay of Bengal Kabob Corp., 2013 WL 867429

  181.      The reason the Plaintiff requests $500 from each Defendant, and not a lower

     amount envisioned by the statutes, is due to the high number and extent of the violations,

     which were alleged in detail in this complaint. Furthermore, the number of violations

     may be even greater, and they may be even more extensive, than those alleged here and it

     is likely that they will be revealed upon inspection of the Subject Facility by an expert.



                                  PUNITIVE DAMAGES

  182.      The Plaintiff requests punitive damages from each Defendant to compensate him

     for their violation of the New York City Human Rights Law.

                    With respect to punitive damages, “the standard for
                    determining damages under the NYCHRL is whether the
                    wrongdoer has engaged in discrimination with willful or
                    wanton negligence, or recklessness, or a ‘conscious
                    disregard of the rights of others or conduct so reckless as to

                                              33
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 34 of 38 PageID #: 34




                    amount to such disregard.’” Chauca v. Abraham, 885 F.3d
                    122, 124 (2d Cir. 2018) (quoting Chauca v. Abraham, 30
                    N.Y.3d 325, 67 N.Y.S.3d 85, 89 N.E.3d 475, 481 (N.Y.
                    2017)). This standard requires “a lower degree of
                    culpability” than is required for punitive damages under
                    other statutes, as it “requires neither a showing of malice
                    nor awareness of the violation of a protected right.” Id.
                    (quoting Chauca, 89 N.E.3d at 481).

     Kreisler v. Humane Soc’y of N.Y., 2018 U.S. Dist. LEXIS 171147



                                 INJUNCTIVE RELIEF

  183.      Pursuant to 42 U.S.C. §12188 this Court is vested with the authority to grant the

     Plaintiff injunctive relief, including an order to alter the Subject Facility to make it

     readily accessible to, and useable by, individuals with disabilities to the extent required

     by the ADA, the New York State Civil Rights Law, the New York State Human Rights

     Law, the New York City Human Rights Law and close the Subject Facility until the

     requisite modifications are completed.

  184.      The Plaintiff requests the Court to issue a permanent injunction enjoining the

     Defendants from disability discrimination.

  185.      The Plaintiff requests the Court to issue a permanent injunction and order the

     Defendants to alter their Subject Facility to make it readily accessible to and usable by

     individuals with disabilities. To achieve that, the Plaintiff requests the Court to adapt

     relief ordered in Shariff v. Alsaydi, 2013 WL 4432218. The Plaintiff requests the Court

     to order the Defendants to prepare architectural plans remedying the violations of the

     2010 Standards and to provide the Plaintiff’s counsel with those plans for review within

     60 days of the Court’s order. The Plaintiff also requests that the injunction provide him

     with 30 days to file a motion seeking relief should the Defendants’ proposed architectural

                                              34
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 35 of 38 PageID #: 35




     plans be inadequate to remedy the 2010 Standards violations specified in this complaint.

     The Plaintiff further requests that the injunction requires the Defendants to implement the

     architectural plans and remedy the violations within 60 days of either the Plaintiff’s

     agreement, or a ruling by the Court stating that the plans are adequate.

  186.      The Plaintiff requests the Court to issue a permanent injunction requiring the

     Defendants to make all necessary modifications to the Defendants’ policies, practices and

     procedures, so that the Plaintiff, and other persons similarly situated, would not be

     subject to further unlawful discrimination.

  187.      Injunctive relief is also necessary to order the Defendants to provide auxiliary aid,

     or service, and/or alternative methods, to allow the Plaintiff, and others similarly situated,

     to use the place of public accommodation in accordance with Title III of the ADA, the

     New York State Civil Rights Laws, the New York State Human Rights Laws and the

     New York City Human Rights Laws.



                                DECLARATORY RELIEF

  188.      The Plaintiff is entitled to a declaratory judgment concerning the violations of the

     ADA, the New York State and the New York City laws committed by the Defendants

     specifying the rights of the Plaintiff, and other persons similarly situated, as to the

     removal of the architectural barriers from the Defendants’ Subject Facility by the

     Defendants and as to their policies, practices, procedures, facilities, goods and services.




                                              35
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 36 of 38 PageID #: 36




                                     PRAYER FOR RELIEF

        WHEREFORE, the Plaintiff hereby respectfully requests judgment against the

Defendants and that this Court grants the following relief:

   A.      Certifies this case as a class action;

   B.      Grants a permanent injunction

           i.) Enjoining the Defendants, their officers, management personnel, employees,

               agents, successors and assigns from engaging in discrimination based on

               disability;

           ii.) Requiring the Defendants to alter their Subject Facility to make it readily

               accessible to, and usable for, individuals with disabilities;

           iii.) Compelling the Defendants to make all necessary modifications to their policies,

               practices and procedures, so that the Plaintiff would not be subject to further

               discrimination;

           iv.) Ordering the Defendants to provide auxiliary aids and services, as well as to

               modify their policies, or procedures, or provide an alternative method, so that the

               Plaintiff would be able to obtain the full and equal enjoyment of the Subject

               Facility owned, operated, maintained, or leased, by the Defendants, in accordance

               with Title III of the ADA, the New York State Civil Rights Laws, the New York

               State Human Rights Laws and the New York City Human Rights Laws; and

           v.) Ordering the Defendants to make the Subject Facility readily accessible to and

               usable by individuals with disabilities.

   C.      Enters declaratory judgment specifying the Defendants’ violations of the ADA, the

           New York State Civil Laws, the New York State Human Rights Laws and the New



                                                    36
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 37 of 38 PageID #: 37




        York City Human Rights Laws and declares the rights of the Plaintiff, and other

        persons similarly situated, as to the Defendants’ policies, procedures, facilities, goods

        and services offered to the public;

  D.    Enters declaratory judgment specifying that the Subject Facility owned, operated,

        leased, controlled, maintained and/or administered by the Defendants violates the

        ADA, the New York State Civil Rights Law, the New York State Human Rights Law

        and the New York City Human Rights Law;

  E.    Enters an order requiring the Defendants to alter their Subject Facility and amenities

        to make it accessible to, and usable by, individuals with disabilities to the full extent

        required by Title III of the ADA, the New York State Civil Rights Laws, the New

        York State Human Rights Laws and the New York City Human Rights Laws;

  F.    Holds each of the Defendants liable for $500 in statutory monetary damages for each

        violation and awards that sum to the Plaintiff pursuant to New York State Civil

        Rights Laws §40-c and §40-d;

  G.    Holds each of the Defendants liable for compensatory damages in the amount of

        $1,000 under the New York State Human Rights Law and the New York City Human

        Rights Law.

  H.    Holds each of the Defendants liable for punitive damages for their violation of the

        New York City Human Rights Law.

  I.    Finds the Defendants guilty of class A misdemeanor pursuant to New York State

        Civil Rights Law §40-d;

  J.    Retains its jurisdiction over the Defendants until their unlawful practices, acts and

        omissions no longer exist;



                                              37
Case 1:19-cv-07017-FB-PK Document 1 Filed 12/14/19 Page 38 of 38 PageID #: 38




   K.      Finds that the Plaintiff is a prevailing party in this litigation and awards attorney’s

           fees, expert fees, costs and expenses, together with such other and further relief at

           law, or in equity, to which the Plaintiff, and other persons similarly situated, may be

           entitled; and

   L.      Awards such other and further relief as it deems necessary, just and proper.



                                      JURY DEMANDED

The Plaintiff demands a trial by jury of all the issues of fact and damages.



Signed: December 14, 2019



Michael Grinblat, Esq. (4159752)

Law Offices of Michael Grinblat
817 Broadway, Fourth Floor
New York, NY 10003
Tel: (347) 796-0712
Fax: (212) 202-5130
Email: michael.grinblatesq@gmail.com
Attorney for the Plaintiff




                                                38
